Case 1:20-cv-00427-BLW Document 2-2 Filed 08/27/20 Page 1of1

Gerald Angelo Barcella 56305
ISCI Unit 13

P.O. Box 14

Boise, Idaho 83707

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

Gerald Angelo Barcella
Plaintiff

Vv. Case No. ee
Corizon Medical, Several SUMMONS
Unnamed Members of Corizon
UMT, Dr. Rebekah Haggard,
Gen Brewer, D.O.N., Rona
Siegert, CCHP-RN,
Warden Alberto Ramirez,
Director Josh Tewalt
John Does I.-X.

Defendants

 

 

TO THE ABOVE NAMED DEFENDANTS:

You are hereby summoned and required to serve upon Plaintiff, whose
address is ISCI Unit 13, P.O. Box 14, Boise, Idaho an answer to the complaint
which is herewith served upon you, within 20 days after service of this
summons upon you, exclusive of the day of service, or 60 days if the U.S.
Government or officer/agent thereof is a defendant. If you fail to do so,
judgment by default will be taken against you for the relief demanded in

this complaint.

Clerk of the Court

Date:
